234 Ind. 385 (1955)
126 N.E.2d 895
PETILLO
v.
STATE OF INDIANA.
No. 0-408.
Supreme Court of Indiana.
Filed June 3, 1955.
Kelly Petillo, pro se.
Edwin K. Steers, Attorney General, and Owen S. Boling, Deputy Attorney General, for respondent.
PER CURIAM
This is a verified petition for an appeal as a pauper from the dismissal of a habeas corpus petition by the Marion Circuit Court. The petition shows that the petitioner was convicted in Marion County of *386 assault and battery with intent to commit a felony on January 17, 1949 and was thereafter imprisoned in the Indiana State Prison where he is now serving his sentence following the conviction.
The petitioner complains that the Marion Circuit Court dismissed his petition for a writ of habeas corpus directed to the warden of the Indiana State Prison.
Burns' Indiana Statutes § 3-1905 provides in part:
"Habeas corpus may be granted by Circuit or Superior Courts of the county in which the person applying therefor may be restrained of his or her liberty...."
The Supreme Court judicially knows that the Indiana State Prison is located in LaPorte County. The Marion Circuit Court has no jurisdiction to entertain a petition for a writ of habeas corpus by a prisoner confined in the State Prison in LaPorte County. Murphy v. Daly (1934), 206 Ind. 179, 188 N.E. 769.
Even if the Marion Circuit Court had jurisdiction to grant the writ of habeas corpus it would not have authority to grant the petitioner an appeal as a pauper. Burns' 1953 Replacement, § 13-1401 et seq. provides for the duties of a Public Defender which covers such situations. All the papers in the pending appeal have been submitted for review to the Public Defender of the State of Indiana in this matter and he finds no merit in the petition filed herein.
Petition herein is dismissed.
NOTE.  Reported in 126 N.E.2d 895.